Title: To Alexander Hamilton from George Washington, 25 September 1793
From: Washington, George
To: Hamilton, Alexander



Mount Vernon Septr 25th: 1793
My dear Sir  (Private)

I congratulate you & Mrs. Hamilton very sincerely on your recoveries from the malignant fever which prevailed in Philadelphia; and hope you are both restored to perfect health, and that no other of the family has been siezed with the disorder. In these sentiments Mrs. Washington cordially unite with me.
From Mr. Jefferson who has just passed this—from Genl Knox who has set out for Boston—and from the accts. published in the Gazettes—I conceive, that under the most favourable change that can reasonably be expected, the first of November is as soon as business can, with safety, be transacted in the City of Philadelphia; but it appears necessary, at all events, that the heads of Departments should assemble—if not at that place, yet in the vicinity of it (say Germantown) at that time; where I also shall be, if well.
My compliments to Mrs. Hamilton, & respects to Genl. Schuyler & family if you are with them. I am always with much truth
Your Affecte.

Go: Washington
Colo. Hamilton

